 Case 19-05293         Doc 69    Filed 10/15/19 Entered 10/16/19 07:36:31               Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                        )              BK No.:    19-05293
Richard J Miner                               )
                                              )              Chapter: 13
                                              )
                                              )              Honorable Carol A. Doyle
                                              )
                 Debtor(s)                    )


                  ORDER ALLOWING CHAPTER 13 COMPENSATION UNDER
                      COURT-APPROVED RETENTION AGREEMENT
                         (Use for cases filed on or after April 20, 2015)

 On the application of debtor(s)' counsel for compensation for representing the debtor(s) in this case and
 pursuant to the Court-Approved Retention Agreement executed by debtor(s) and counsel, the court grants
 the application based on its finding that the allowance is reasonable under the provisions of 11 U.S.C. §
 330(a), as follows:

             $         3,500.00    for legal services through conclusion of the case.
            $                      for reimbursable expenses.
            $          3,500.00    total fees and reimbursement allowed.
            -$                     less payment received from debtor before date of application.

            $          3,500.00    balance allowed and due to the attorney under this order.




                                                           Enter:


                                                                    Honorable Carol A. Doyle
Dated: October 15, 2019                                             United States Bankruptcy Judge



Fees Payable to:
Bach Law Offices, Inc.
PO Box 1285
Northbrook, IL 60065
847-564-0808
pnbach@bachoffices.com
